Title: To George Washington from James Lloyd, 14 August 1793
From: Lloyd, James
To: Washington, George



Sir,
City Tavern [Philadelphia] 14 August. 1793.

I do myself the honor to enclose a letter to your Excellency from Mr Tilghman—It relates to the appointment of Surveyor of the Port of Baltimore.
It is matter of delicacy to speak of onesself yet I trust there can be no impropriety in mentioning that I have served my Country in the field and in both branches of the Legislature of Maryland, during the most critical periods of American affairs—For several years since the war my domestic concerns have rendered it necessary for me to remain in a private station; yet I have reason to believe that your Excellency will find, upon enquiry, that I still possess the confidence of my Country men.
My Circumstances altho’ not such as would enable me to make so comfortable a provision, for a large and encreasing family, as I could wish, are yet ample enough to place me above the temptation of doing any thing mean or dishonorable. Thus circumstanced I take the liberty of solliciting, that if no person better qualified should be found on the list of Applicants, your Excellency would honor me with the appointment in question. I have the Honor to be with the utmost respect, Your Excellency’s most huml. & Obedt Servant

James Lloyd

